Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 6, the present invention from the present application discloses computer system and method in which “calculating, when evaluation target data which is the input data to be evaluated is input, a prediction result for the evaluation target data based on the model information, calculate a first evaluation value of each of the plurality of feature quantities contained in the evaluation target data, specify a corresponding interpretation factor, based on the value and first evaluation value of each of the plurality of feature quantities contained in the evaluation target data, by referring to the interpretation factor conversion information” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Gandenberger (US P. No. 2020/0103886) and Mehta (US P. No. 2017/0161614), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Gandenberger (US P. No. 2020/0103886) discloses after identifying which of the two event prediction models in the initial pair provides a higher net value, the data analytics platform may determine whether there are any other event prediction models to evaluate. If not, the data analytics platform may determine that the identified event prediction model from the initial pair provides the highest net value of the different event prediction models under consideration. On the other hand, if there is at least one other event prediction model to evaluate, the data analytics platform may then perform a similar comparison for a new pair of event prediction models that includes the identified event prediction model from the initial pair and another event prediction model that is yet to be evaluated, which may result in the data analytics platform identifying which of these two event prediction models has a higher net value. The data analytics platform may then continue in this manner until there is no event prediction model left to be evaluated, at which point the data analytics platform may determine that the event prediction model identified as providing a higher net value in the final pair is also the model that provides the highest net value of the different event prediction models under consideration.
Mehta (US P. No. 2017/0161614) discloses the algorithm may allow the administrator to provide input at various points in the algorithm such as in filtering and processing of the input data (including data cut), choice of the type of statistical model, method, or analysis (e.g. regression, machine learning, etc.) to implement, selection of an event of interest, choice of databases to connect to for environmental, emergency or event data, predictor variable selection, predictor variable elimination, removal of outliers, etc.
Katscher et al. (US P. No.2020/0410672) discloses the approach is not limited to imaging data only, but could incorporate information such as age, gender, lab values, or the patient history as input to the learning algorithm and to the machine learning model.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 03, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672